TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 7, 2014



                                       NO. 03-13-00588-CV


                                  Brenda Dickerson, Appellant

                                                  v.

        Federal National Mortgage Association and J.P. Morgan Chase Bank, N.A.,
      individually and as successor by merger to Chase Home Finance LLC, Appellees




     APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
   BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND GOODWIN
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on August 22, 2013. Having

reviewed the record, the Court holds that Brenda Dickerson has not prosecuted her appeal and

did not comply with the notice from the clerk of this Court. The appeal is thus subject to

dismissal. Therefore, the Court dismisses the appeal for want of prosecution. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.